DETAILED ACTION
This Office action is in reply to correspondence filed 1 February 2021 in regard to application no. 16/382,391.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory embodiments, as claims 1-11 are each directed to a method (process), claims 
This judicial exception is not integrated into a practical application because other than the bare inclusion of a generic computer, the claims do no more than what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).  As they only manipulate information about search queries and primary and secondary results, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).
They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.  They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither 
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply reciting a “search server” to perform a method comprising the abstract steps is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 18, which has the most, includes a processor, machine readable media storing instructions, a database and the ability to access a network.  These elements are recited at a high degree of generality and the applicant is explicitly clear, ¶119, that any computing device imaginable will suffice, as the device performing the steps “may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a smart phone, a tablet, a wearable device (e.g., a smart watch or smart glasses), a web appliance, a network router, switch or bridge, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine”. [emphasis added]
The computer only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination - that is, a generic computer performing a sequence of abstract steps, arranged chronologically -does nothing more than when they are analyzed individually.
The other independent claims are simply different embodiments but in each case are directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 5, 13, 14, 19 and 20 simply recite further manipulation of similar data, and claims 3, 4, 6-11 and 15-17 are simply further descriptive of the type of information being manipulated.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP § 2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer (U.S. Publication No. 2014/0032311) in view of Chow (U.S. Publication No. 2012/0253943).

In-line citations are to Cramer.
With regard to Claim 1:
Cramer teaches: A computer-implemented method for a search server to provide secondary content based on primary content in search results, [abstract; “improved relevancy” of “search results” and providing “[s]ponsored links” or “‘recommended’ search results”, either of which reads on the claimed secondary content] the method comprising:
storing, in one or more databases accessible to the search server, a plurality of primary content items, a plurality of secondary content items, and associations between the plurality of primary content items and the plurality of secondary content items; [0033; “Documents on servers or computers 110-118, on a data communication network 140, such as the internet, are scanned and indexed by search engines on computers and associated databases”; the databases, 0033, include the results provided by the “search engines”; 0017; the advertisements are “associated with the user’s query”, as are the results, and therefore the advertisements are associated with the results; Sheet 6, Fig. 2E; all the information is associated by being presented together] 
receiving, at the search server, a search query communicated from a client machine over a communications network to the search server; [Sheet 2, Fig. 2A showing the query screen; Sheet 1, Fig. 1 showing the network topology; 0033; users “on computers” connect “with the search engine of their choice” and results are then modified by a “server 132”]
querying the one or more databases storing the plurality of primary content items to identify a search result set of primary content items relevant to the search query; [0033; the original search engine provides “retrieve lists of matched documents, normally sorted and ranked by an algorithm that places the ones with the highest probability of being relevant to the user's query at the top”]
querying the one or more databases to select one or more secondary content items… in the one or more databases; [0039; “re-ranked results from subsequent pages are pulled forward 270-272 and indented as ‘recommendations.’ In this example, upon the user selecting the document "George Washington University" 263, the re-ranking engine immediately adjusts the position of all the documents in the result set that have not yet been seen by the user and then the adaptive Ul pulls forward three to present to the user as recommendations”; the pre-existing set of results reads on the now-queried database; further, 0033, information is explicitly kept in “databases”] and
in response to the search query, transmitting the search result set and the one or more secondary content items from the search server over the communication network to the client machine for presentation by the client machine. [0039 as cited above; Sheet 5, Fig. 2D showing the presented results]

Cramer does not explicitly teach that a selection is made based on a number of associations between the one or more secondary content items and the search result set of primary content items, but it is known in the art.  Chow teaches an advertising method [title] in which advertisers can “associate their online ads” with “URLs to webpages” reached via a “search engine”. [0096] Among the selection criteria are a “number of associations” between the “information item” that a seller would like “to associate their ads with”. [0102] Chow and Cramer are analogous art as each is directed to electronic means for presenting advertisements relevant to searches.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chow with that of Cramer in order to determine relevance by frequency of access, as taught by Chow; further, it is simply a substitution of one known part for another with predictable results, simply selecting an advertisement on the basis of Chow instead of, or in addition to, the bases of Cramer; the substitution produces no new and unexpected result.

With regard to Claim 9:
The method of claim 1, wherein the one or more secondary content items are further selected based on a context of the search query. [0043; if “the reranking engine determine^ that there are multiple possible sub-contexts for the user's intent, represented as subordinate keywords with significant positive weights or multiple clusters associated with the selected documents, the invention may pull forward the top re-ranked document from each of these subcontexts”]

With regard to Claim 12:
Cramer teaches: …operations comprising:
storing, in one or more databases accessible to the search server, a plurality of primary content items, a plurality of secondary content items, and associations between the plurality of primary content items and the plurality of secondary content items; [0033; “Documents on servers or computers 110-118, on a data communication network 140, such as the internet, are scanned and indexed by search engines on computers and associated databases”; the databases, 0033, include the results provided by the “search engines”; 0017; the advertisements are “associated with the user’s query”, as are the results, and therefore the advertisements are associated with the results; Sheet 6, Fig. 2E; all the information is associated by being presented together] 
receiving, at the search server, a search query communicated from a client machine over a communications network to the search server; [Sheet 2, Fig. 2A showing the query screen; Sheet 1, Fig. 1 showing the network topology; 0033; users “on computers” connect “with the search engine of their choice” and results are then modified by a “server 132”]
querying the one or more databases storing the plurality of primary content items to identify a search result set of primary content items relevant to the search query; [0033; the original search engine provides “retrieve lists of matched documents, normally sorted and ranked by an algorithm that places the ones with the highest probability of being relevant to the user's query at the top”]
querying the one or more databases to select one or more secondary content items… in the one or more databases; [0039; “re-ranked results from subsequent pages are pulled forward 270-272 and indented as ‘recommendations.’ In this example, upon the user selecting the document "George Washington University" 263, the re-ranking engine immediately adjusts the position of all the documents in the result set that have not yet been seen by the user and then the adaptive Ul pulls forward three to present to the user as recommendations”; the pre-existing set of results reads on the now-queried database; further, 0033, information is explicitly kept in “databases”] and
in response to the search query, transmitting the search result set and the one or more secondary content items from the search server over the communication network to the client machine for presentation by the client machine. [0039 as cited above; Sheet 5, Fig. 2D showing the presented results]

Cramer does not explicitly teach that a selection is made based on a number of associations between the one or more secondary content items and the search result set of primary content items, but it is known in the art.  Chow teaches an advertising method [title] in which advertisers can “associate their online ads” with “URLs to webpages” reached via a “search engine”. [0096] Among the selection criteria are a “number of associations” between the “information item” that a seller would like “to associate their ads with”. [0102] Chow and Cramer are analogous art as each is directed to electronic means for presenting advertisements relevant to searches.

Cramer does not explicitly teach a non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations; Chow teaches a “storage medium” [0034] such as “computer-readable storage media” that can embody “software” which is “loaded into and executed by a machine, such as a computer”. [0105]

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chow with that of Cramer in order to determine relevance by frequency of access, as taught by Chow; further, it is simply a substitution of one known part for another with predictable results, simply selecting an advertisement on the basis of Chow instead of, or in addition to, the bases of Cramer; the substitution produces no new and unexpected result.

With regard to Claim 16:
The machine-readable storage medium of claim 12, wherein the one or more secondary content items are further selected based on a context of the search query. [0043; if “the re-ranking engine determine^] that there are multiple possible sub-contexts for the user's intent, represented as subordinate keywords with significant positive weights or multiple clusters associated with the selected documents, the invention may pull forward the top re-ranked document from each of these sub-contexts”]

With regard to Claim 18:
Cramer teaches: A search server comprising:
one or more databases storing: a plurality of primary content items, a plurality of secondary content items, and associations between the plurality of primary content items and the plurality of secondary content items... [0033; “Documents on servers or computers 110-118, on a data communication network 140, such as the internet, are scanned and indexed by search engines on computers and associated databases”; the databases, 0033, include the results provided by the “search engines”; 0017; the advertisements are “associated with the user’s query”, as are the results, and therefore the advertisements are associated with the results; Sheet 6, Fig. 2E; all the information is associated by being presented together]
receive, at the search server, a search query communicated from a client machine over a communications network to the search server; [Sheet 2, Fig. 2A showing the query screen; Sheet 1, Fig. 1 showing the network topology; 0033; users “on computers” connect “with the search engine of their choice” and results are then modified by a “server 132”]
query the one or more databases storing the plurality of primary content items to identify a search result set of primary content items relevant to the search query; [0033; the original search engine provides “retrieve lists of matched documents, normally sorted and ranked by an algorithm that places the ones with the highest probability of being relevant to the user's query at the top”]
query the one or more databases to select one or more secondary content items… in the one or more databases; [0039; “re-ranked results from subsequent pages are pulled forward 270-272 and indented as ‘recommendations.’ In this example, upon the user selecting the document "George Washington University" 263, the re-ranking engine immediately adjusts the position of all the documents in the result set that have not yet been seen by the user and then the adaptive Ul pulls forward three to present to the user as recommendations”; the pre-existing set of results reads on the now-queried database; further, 0033, information is explicitly kept in “databases”] and
in response to the search query, transmit the search result set and the one or more secondary content items from the search server over the communication network to the client machine for presentation by the client machine. [0039 as cited above; Sheet 5, Fig. 2D showing the presented results]

Cramer does not explicitly teach that a selection is made based on a number of associations between the one or more secondary content items and the search result set of primary content items, but it is known in the art.  Chow teaches an advertising method [title] in which advertisers can “associate their online ads” with “URLs to webpages” reached via a “search engine”. [0096] Among the selection criteria are a “number of associations” between the “information item” that a seller would like “to associate their ads with”. [0102] Chow and Cramer are analogous art as each is directed to electronic means for presenting advertisements relevant to searches.

Cramer does not explicitly teach one or more processors or one or more machine-readable storage media storing instructions that, when used by the one or more processors, cause the one or more processors to perform steps; Chow teaches a “storage medium” [0034] such as “computer-readable storage media” that can embody “software” which is “loaded into and executed by a machine, such as a computer”. [0105] The computer includes a “processor”. [0048]

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chow with that of Cramer in order to determine relevance by frequency of access, as taught by Chow; further, it is simply a substitution of one known part for another with predictable results, simply selecting an advertisement on the basis of Chow instead of, or in addition to, the bases of Cramer; the substitution produces no new and unexpected result.

Claims 2-4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer in view of Chow further in view of Baudin et al. (U.S. Publication No. 2010/0082410).

Claims 2, 13 and 19 are similar so are analyzed together.
With regard to Claim 2:
The method of claim 1, wherein:
the search query is received from a user of the client machine; [0037; after “receiving a query 212 from a user, expressed as a keyword or set of keywords, the search engine produces a set of results”; Sheet 1, Fig. 1 showing that the user is using a separate device] and
the one or more secondary content items are further selected based on actions of other users after submitting other search queries matching the search query.

With regard to Claim 13:
The machine-readable storage medium of claim 12, wherein: 
the search query is received from a user of the client machine; [0037; after “receiving a query 212 from a user, expressed as a keyword or set of keywords, the search engine produces a set of results”; Sheet 1, Fig. 1 showing that the user is using a separate device] and
the one or more secondary content items are selected based on usage metrics in successful sessions of other users and/or usage metrics in unsuccessful sessions of the other users.

With regard to Claim 19:
The search server of claim 18, wherein:
the search query is received from a user of the client machine; [0037; after “receiving a query 212 from a user, expressed as a keyword or set of keywords, the search engine produces a set of results”; Sheet 1, Fig. 1 showing that the user is using a separate device] and
the one or more secondary content items are selected based on usage metrics in successful sessions of other users and/or usage metrics in unsuccessful sessions of the other users.

Cramer and Chow teach the method of claim 1, medium of claim 12, and server of claim 18, and the first step of these claims as cited, but do not explicitly teach that one user’s search influences the search results of others, but it is known in the art.  Baudin teaches a method that provides marketing information to sellers and providing niche market item web pages. [abstract] It “evaluates user demand by analyzing transactions” such as “search entries, click-through transactions, completed purchases, and related transactions”. [0020] It includes steps “to understand and anticipate multiple users' keywords entered in search queries as search terms” which is used to provide “a data dictionary corresponding to data items” which “enhances a search mechanism in returning the same data item to different users”. [0030] Among the information used is that related to “transactions and other related events” kept in “session logs”, such as “purchasing”; [0067] purchasing reads on a successful session.

Baudin and Cramer are analogous art as each is directed to electronic means for using information about web searches.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Baudin with that of Cramer and Chow in order to enhance a search mechanism for multiple users, as taught by Baudin; further, it is simply a substitution of one known part for another with predictable results, simply using Baudin’s technique to influence search results instead of, or in addition to, that of Cramer; the substitution produces no new and unexpected result.

With regard to Claim 3:
The method of claim 2, wherein the one or more secondary content items are selected based on usage metrics in successful sessions of the other users. [Baudin, 0067 as cited above]

With regard to Claim 4:
The method of claim 2, wherein the one or more secondary content items are selected based on usage metrics in unsuccessful sessions of the other users. [Baudin, 0066; “use of a conversion rate as one of the filter criteria helps the filter 208 to filter out those queries which are not strongly associated to a set of niche market items”; lack of strong association reads on a lack of success; it would have been obvious to one then of ordinary skill in the art to use this data along with the other data of Baudin for the reasons set forth above in regard to claim 2]

Claims 5, 6, 8, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer in view of Chow further in view of Khanna (U.S. Publication NO. 2013/0018723).

Claims 5, 14 and 20 are similar so are analyzed together.
With regard to Claim 5:
The method of claim 1, wherein:
the search query is received from a user of the client machine; [0037; after “receiving a query 212 from a user, expressed as a keyword or set of keywords, the search engine produces a set of results”; Sheet 1, Fig. 1 showing that the user is using a separate device] and
the one or more secondary content items are further selected based on prior actions of the user after submitting other search queries.

With regard to Claim 14:
The machine-readable storage medium of claim 12, wherein: 
the search query is received from a user of the client machine; [0037; after “receiving a query 212 from a user, expressed as a keyword or set of keywords, the search engine produces a set of results”; Sheet 1, Fig. 1 showing that the user is using a separate device] and
the one or more secondary content items are selected based on usage metrics in successful sessions of the user and/or usage metrics in unsuccessful sessions of the user.

With regard to Claim 20:
The search server of claim 18, wherein:
the search query is received from a user of the client machine; [0037; after “receiving a query 212 from a user, expressed as a keyword or set of keywords, the search engine produces a set of results”; Sheet 1, Fig. 1 showing that the user is using a separate device] and
the one or more secondary content items are selected based on usage metrics in successful sessions of the user and/or usage metrics in unsuccessful sessions of the user.

Cramer and Chow teach the method of claim 1 and medium of claim 12, and the first step of these claims as cited above, but do not explicitly teach conditioning results on prior actions of the user, but it is known in the art.  Khanna teaches search-aware ad bidding [title] in which “ad selection” may be based on a user’s “prior query behavior” in order to include “related terms and/or contexts”. [0061] He uses a “conversion rate”, [0040] which is a measure of successful sessions.  Khanna and Cramer are analogous art as each is directed to electronic means for managing information related to searches.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Khanna with that of Cramer and Chow in order to include related terms and contexts, as taught by Khanna; further, it is simply a substitution of one known part for another with predictable results, simply using Khanna’s basis for content in place of, or in addition to, that of Cramer; the substitution produces no new and unexpected result.

With regard to Claim 6:
The method of claim 5, wherein the one or more secondary content items are selected based on usage metrics in successful sessions of the user. [Khanna, 0040 as cited above]

With regard to Claim 8:
The method of claim 5, wherein a number of secondary content items to select and transmit to the client machine is identified based on a propensity of the user to interact with secondary content items determined from the prior actions of the user after submitting other search queries. [Khanna, 0040; a “conversion rate” is a measure of such propensity; it would have been obvious to one then of ordinary skill in the art to use this data along with the other data of Khanna for the reasons set forth above in regard to claim 5]

With regard to Claim 15:
The machine-readable storage medium of claim 14, wherein a number of secondary content items to select and transmit to the client machine is identified based on a propensity of the user to interact with secondary content items determined from the usage metrics in successful sessions of the user and/or the usage metrics in unsuccessful sessions of the user. [Khanna, 0040 as cited above; a “conversion rate” is a measure of such propensity]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cramer in view of Chow further in view of Khanna further in view of Nickerson et al. (U.S. Patent No. 7,478,121).

With regard to Claim 7:
The method of claim 5, wherein the one or more secondary content items are selected based on usage metrics in unsuccessful sessions of the user.

Cramer, Chow and Khanna teach the method of claim 5 including selecting secondary content items, but do not explicitly teach using metrics of unsuccessful sessions, but it is known in the art.  Nickerson teaches a page-specific feedback mechanism [title] in which a user determines an experience with a web site was “unsuccessful”, and may provide “measurement and reporting of user feedback” on this basis. [Col. 5, lines 8-9, 13-14] The web site may include, and the feedback tool be associated with, an “advertisement”. [Col. 9, line 41] Nickerson and Cramer are analogous art as each is directed to electronic means for managing information related to advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nickerson with that of Cramer, Chow and Khanna in order to make use of user feedback, as taught by Nickerson; further, it is simply a substitution of one known part for another with predictable results, simply selecting content based on Nickerson’s measurement instead of, or in addition to, the bases of Cramer; the substitution produces no new and unexpected result.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer in view of Chow further in view of Gross (U.S. Publication No. 2004/0244029).

These claims are similar so are analyzed together.
With regard to Claim 10:
The method of claim 9, wherein the one or more secondary content items are selected based on usage metrics in successful sessions associated with the context.

With regard to Claim 17:
The machine-readable storage medium of claim 16, wherein the one or more secondary content items are selected based on usage metrics in successful sessions associated with the context and/or usage metrics in unsuccessful sessions associated with the context.

Cramer and Chow teach the method of claim 9 and medium of claim 16 including selecting secondary content items as cited above, but do not explicitly teach using a metric of successful sessions, but it is known in the art.  Gross teaches a recommender system [title] which determines “effects of online advertising” and uses this such that “online advertising campaigns are targeted”. [abstract] He uses metrics such as users’ “online behavior” such as their “past purchases”, [0052] which reads on a metric of successful sessions.  Gross and Cramer are analogous art as each is directed to electronic means for providing supplemental content such as advertising to users.

It would have been obvious to one of ordinary skill in the art to combine the teaching of Gross with that of Cramer and Chow in order to target online campaigns based on past behavior, as taught by Gross; further, it is simply a substitution of one known part for another with predictable results, simply using the basis of Gross to determine what to present to a user instead of, or in addition to, that of Cramer; the substitution produces no new and unexpected result.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cramer in view of Chow further in view of Nickerson et al.

With regard to Claim 11:
The method of claim 9, wherein the one or more secondary content items are selected based on usage metrics in unsuccessful sessions associated with the context.

Cramer and Chow teach the method of claim 9 including selecting secondary content items, but do not explicitly teach using metrics of unsuccessful sessions, but it is known in the art.  Nickerson teaches a page-specific feedback mechanism [title] in which a user determines an experience with a web site was “unsuccessful”, and may provide “measurement and reporting of user feedback” on this basis; that the feedback is about visited web sites reads on the claimed context. [Col. 5, lines 8-9, 13-14] The web site may include, and the feedback tool be associated with, an “advertisement”. [Col. 9, line 41] Nickerson and Cramer are analogous art as each is directed to electronic means for managing information related to advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nickerson with that of Cramer and Chow in order to make use of user feedback, as taught by Nickerson; further, it is simply a substitution of one known part for another with predictable results, simply selecting content based on Nickerson’s measurement instead of, or in addition to, the bases of Cramer; the substitution produces no new and unexpected result.
 
Response to Arguments
Applicant's arguments filed 1 February 2021 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  First, it is difficult to see how “search query technology” is improved by simply providing additional content (e.g. advertising) along with searches.  The applicant makes a conclusory statement that the human mind cannot “identify a search result set of primary content items” or making a selection based on a number of “stored associations” between secondary content items and the primary content items, but gives no reasoned argument as to why, for example, a person could not practically do this in the mind or, for example, by comparing paper records, and the Examiner does not see why it would be in the least bit difficult.
In regard to the step of transmitting content to a client machine, this is simply generic computer automation of a person telling another verbally or with pen and paper.  Referring to MPEP § 2106.04(a)(2)(III), the courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”
In regard to the second prong of step 2A, the question is whether the abstract idea is integrated into a practical application which, per the Guidance, asks whether the claims improve a computer or other technology, invoke a particular machine, transform matter or go beyond generally linking the abstract idea to a particular technological environment.  Making a selection based on a number of associations is within the abstract idea and cannot provide the required integration.  That it facilitates “presentation of promotions of interest to a user” in some, perhaps, improved manner may improve the user’s experience or perhaps that of the promoter, but is not an improvement to a computer or any technology.
The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1-20 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In so far as the arguments refer to language added by amendment, the reference to Chow has been incorporated herein; in so far as they refer to the Garcia reference, they are moot as Garcia is not relied upon as a basis for any rejection in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694